Duckworth, Chief Justice.
The lower court, having heard the evidence of the prisoner-applicant that he was only fifteen years of age at the time of his trial, that he was an orphan, unaware of his constitutional rights and did not expressly waive them, was not represented by counsel, did not plead guilty, and was unaware of his right to counsel- — all of which stands uncontradicted except by the rebuttable presumption in favor *424of a conviction or judgment unreversed and the express waiver which he denied signing and the signature on which other witnesses testified did not appear to be his — , did not err in remanding the applicant for a new trial with counsel. The evidence supports the judgment, and we find no reversible error. Martin v. State, 51 Ga. 567, 568; Elam v. Rowland, 194 Ga. 58 (20 SE2d 572); Fair v. Balkcom, 216 Ga. 721 (119 SE2d 691); Balkcom v. Turner, 217 Ga. 610 (123 SE2d 918); Balkcom v. Gardner, 220 Ga. 352 (139 SE2d 129); Balkcom v. Vickers, 220 Ga. 345 (138 SE2d 868).
Submitted June 12, 1967' —
Decided June 22, 1967.
Arthur K. Bolton, Attorney General, B. Daniel Dubberly, Jr., Mathew Robins, Deputy Assistant Attorneys General, Marion 0. Gordon, Assistant Attorney General, for appellant.
Stanley II. Nylen, for appellee.

Judgment affirmed.


AU the Justices concur.